DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney David Reed on 10/20/2021.


IN THE CLAIMS
The application has been amended as follows:
Regarding to Claim 21, last paragraph, line 1, “wherein the first seal member comprises” has been amended to recite “wherein a seal member comprises”.

Allowable Subject Matter
Claims 1, 3, 4, 6-17, 21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to show or reasonably teach in combination the claimed elements of:

Regarding to Claim 1, the applicant claimed “A fastener assembly for connecting a fuel pipe to an engine component, the fastener assembly comprising: a housing comprising an end surface having an aperture for receiving a fuel pipe therethrough, in use, and at least one side wall extending from the end surface, wherein a distal end of the at least one side wall defines an open end of the housing and wherein the end surface and the at least one side wall define a recess for receiving a fastener therein; and
a fastener positioned within the housing, the fastener comprising a pipe inlet for receiving a fuel pipe therethrough, in use, a connecting arrangement for connecting the fastener to an engine component,
wherein the housing comprises a first seal member configured to seal the aperture against an external surface of a fuel pipe extending thererthrough, and a second seal member configured to form a second seal with an external surface of a fuel pipe when in use, the second seal member being separate from the first seal member.”

The underlined limitations are shown in Fig. 1, Part 30 and Part 38, and supported at least in Specification, Paragraphs 57-62.  A housing has the first seal member, a supporting disposed inside the housing, and comprises a second seal member which is separated from the first seal member.  Based on the claimed language, the examiner considered there must be a supported member to reflect the second seal member.

After reviewing the amended claimed language, Remark, and the specification, the examiner considered that Nishida (US2011/0084476 A1) would fail to teach the underlined limitation.  In Nishida, there is only one seal member (Nishida, Fig. 1, Part 26) and the reference fails to teach, explain or indicate any second seal member.  Therefore, the reference fails to reflect all the limitations of Claim 1.

The examiner also considered other references, but the references fail to show or reasonably teach the limitations “wherein the housing comprises a first seal member configured to seal the aperture against an external surface of a fuel pipe extending thererthrough, and a second seal member configured to form a second seal with an external surface of a fuel pipe when in use, the second seal member being separate from the first seal member.”  Therefore, Claim 1 is allowed.

Regarding to Claim 9, the applicant claimed “A fastener assembly for connecting a fuel pipe to an engine component, the fastener assembly comprising:
a housing comprising an end surface having an aperture for receiving a fuel pipe therethrough, in use, and at least one side wall extending from the end surface, wherein a distal end of the at least one side wall defines an open end of the housing and wherein the end surface and the at least one side wall define a recess for receiving a fastener therein; and
a fastener positioned within the housing, the fastener comprising a pipe inlet for receiving a fuel pipe therethrough, in use, a connecting arrangement for connecting the fastener to an engine component,
wherein the housing is configured to sealingly engage an outer surface of a fuel pipe extending therethrough when in use;
wherein the housing is configured to form a second seal surface with an external surface of a fuel pipe when in use; and
wherein the fastener assembly defines an internal cavity, e.g. an annular cavity, for receiving dust therein.”

The underlined limitations in the first two paragraph are shown in Fig. 1, Part 30 and Part 38, and supported at least in Specification, Paragraphs 57-62.  The rest underlined 

Based on the claimed language, the examiner considered the claimed invention in Claim 9 also teaches the similar structure as Claim 1, which means the whole structure has a housing with a first seal member, a support member with a second seal member.  Please see the reasons of allowance for Claim 1 to see more detail.

Regarding to the limitation “wherein the fastener assembly defines an internal cavity, e.g. an annular cavity, for receiving dust therein”, the examiner considered that Nishida fails to teach the limitation.  In Nishida, Fig. 26 teaches a cavity Part 31.  However, the purpose of Part 31 is used to receive fuel that is sprayed from a joint area (Nishida, Abstract), but not dust.  Therefore, Nishida fails to teach all the limitations of Claim 9.

The examiner further considered other references, but the references fail to show or reasonably teach in combination at least the limitation “wherein the fastener assembly defines an internal cavity, e.g. an annular cavity, for receiving dust therein.”  Therefore, Claim 9 is allowed.

Regarding to Claim 11, the applicant claimed “A fastener assembly for connecting a fuel pipe to an engine component, the fastener assembly comprising:

a fastener positioned within the housing, the fastener comprising a pipe inlet for receiving a fuel pipe therethrough, in use, a connecting arrangement for connecting the fastener to an engine component,
wherein the housing is configured to sealingly engage an outer surface of a fuel pipe extending therethrough when in use; and
further comprising a support member positioned in the housing recess for supporting the fastener within the housing.”

The underlined limitations is shown in Fig. 2, the support member is Part 34.  Specification, Paragraph 61 teaches Part 40 is a portion of Part 34, so the support member is also shown in Fig. 1.  Specification, Paragraph 60 teaches Part 34 support the fastener Part 14 within the housing Part 12.

Based on the teachings of the limitations and the specification, the examiner considered that Nishida fails to teach the limitation since Nishida fails to show any support member within Part C to support Part 71.

a support member for supporting the fastener within the housing” since Part 120 is connected with Part 114 via Part 126 (Taylor, Paragraph 26).  In addition, due to the structure difference, the examiner considered one with ordinary skill in the art would not find any motivation to combine Nishida and Taylor.  Therefore, Taylor would fail to teach all the limitations of Claim 11.

The examiner further considered other references, but the references fail to show or reasonably teach in combination at least the limitation “further comprising a support member positioned in the housing recess for supporting the fastener within the housing.”  Therefore, Claim 11 is allowed.

Regarding to Claim 15, the applicant claimed “A fastener assembly for connecting a fuel pipe to an engine component, the fastener assembly comprising:
a housing comprising an end surface having an aperture for receiving a fuel pipe therethrough, in use, and at least one side wall extending from the end surface, wherein a distal end of the at least one side wall defines an open end of the housing and wherein the end surface and the at least one side wall define a recess for receiving a fastener therein; and

wherein the housing is configured to sealingly engage an outer surface of a fuel pipe extending therethrough when in use; and
wherein the housing is configured to retain the fastener therein.”

The underlined limitation is shown in Fig. 1, the relationship between Part 12 and Part 34 and at least supported in Specification, Paragraph 67.  The examiner thanks the applicant to provide a clear definition for the term “retain” to show the intention for the claimed invention in Remark filed on 09/30/2021.  Therefore, the examiner considered for the examining purpose, the term “retain” must be defined as “to hold to secure or intact within” to reflect the intention of the claimed invention.

Since the claimed invention provides a clear definition, the examiner considered Nishida would fail to teach the limitation since Nishida fails to teach, explain or indicate that the housing would “hold the fastener to secure or intact within the housing” as taught in Claim 15.  Therefore, Nishida fails to reflect all the limitations of Claim 15.

The examiner further considered other references, but the references fail to show or reasonably teach in combination at least the limitation “wherein the housing is configured to retain the fastener therein” when considering the meaning of “retain” must be “to hold to secure or intact within” to reflect the intention of the claimed invention.  Therefore, Claim 15 is allowed.

Regarding to Claim 16, the applicant claimed “A fastener assembly for connecting a fuel pipe to an engine component, the fastener assembly comprising:
a housing comprising an end surface having an aperture for receiving a fuel pipe therethrough, in use, and at least one side wall extending from the end surface, wherein a distal end of the at least one side wall defines an open end of the housing and wherein the end surface and the at least one side wall define a recess for receiving a fastener therein; and
a fastener positioned within the housing, the fastener comprising a pipe inlet for receiving a fuel pipe therethrough, in use, a connecting arrangement for connecting the fastener to an engine component,
wherein the housing is configured to sealingly engage an outer surface of a fuel pipe extending therethrough when in use;
wherein the housing is configured to retain the fastener therein; and
wherein the housing comprises a plurality of retaining arms extending from the distal end of the at least one side wall for engaging the fastener to retain the fastener within the housing.”

Regarding to the limitation “wherein the housing is configured to retain the fastener therein“, please see the reasons of the allowance for Claim 15.

wherein the housing comprises a plurality of retaining arms extending from the distal end of the at least one side wall for engaging the fastener to retain the fastener within the housing” is shown in Fig. 2, Part 56 (Also Fig. 1, Part 58 area) to retain at least a part of fastener Part 14 within the housing Part 12.  The limitations is also supported in Specification, Paragraph 68.

Nishida fails to teach or indicate the limitation “a plurality of retaining arms extending from the distal end of the at least one side wall” since Nishida only shows at least one side wall (Fig. 1, Part 12A, Part 12B, Fig. 26) to retain the fastener Part 71 within the housing.  Therefore, Nishida fails to teach the limitations of Claim 16.

The examiner further considered other references, but the references fail to show or reasonably teach in combination at least the limitation “a plurality of retaining arms extending from the distal end of the at least one side wall for engaging the fastener to retain the fastener within the housing.”  Therefore, Claim 16 is allowed.

Regarding to Claim 21, the applicant claimed “A fastener assembly for connecting a fuel pipe to an engine component, the fastener assembly comprising:
a housing comprising an end surface having an aperture for receiving a fuel pipe therethrough, in use, and at least one side wall extending from the end surface, wherein a distal end of the at least one side wall defines an open end of the housing and wherein the end surface and the at least one side wall define a recess for receiving a fastener therein; and

wherein the housing is configured to sealingly engage an outer surface of a fuel pipe extending therethrough when in use, and
wherein a seal member comprises a rib extending radially inwardly from the housing, and wherein, in use, the rib is configured and arranged to be deflected in a direction towards the open end of the housing upon movement of a fuel pipe in a direction towards the open end of the housing and to be deflected in a direction away from the open end of the housing upon movement of a fuel pipe in a direction away from the open end of the housing.”

The underlined limitation is supported in Specification, Paragraph 59.  During the installation and the operation, the seal Part 30 would deflect in certain direction.

After reviewing the teaching of the claimed invention, and the argument of Remark filed on 09/30/2021.  The examiner considered Nishida still can reflect the teaching “a seal member comprises a rib extending radially inwardly from the housing” under the broadest reasonable interpretation (Nishida, Fig. 1, Part 26).  However, the examiner agreed that the reference fails to clearly teach or show the limitation “the rib is configured and arranged to be deflected in a direction towards the open end of the housing upon movement of a fuel pipe in a direction towards the open end of the housing and to be deflected in a direction away from the open end of the housing upon movement of a fuel pipe in a direction away from the open end of the housing” because the reference silent about the change of Part 26 during the operation.  Therefore, Nishida fails to teach all the limitations of Claim 21.

The examiner further considered other references, but the references fail to show or reasonably teach in combination at least the limitation “the rib is configured and arranged to be deflected in a direction towards the open end of the housing upon movement of a fuel pipe in a direction towards the open end of the housing and to be deflected in a direction away from the open end of the housing upon movement of a fuel pipe in a direction away from the open end of the housing” when also considering the structure to reflect the claimed invention.  Therefore, Claim 21 is allowed.

Claims 3, 4, 6-8, 10, 12-14, 17 are allowed because the claims ultimately depend from allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.